Citation Nr: 0819337	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO. 03-26 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for heart attack, 
including as secondary to post-traumatic stress disorder 
(PTSD) or hypertension.

3. Entitlement to service connection for stroke, including as 
secondary to PTSD or hypertension.


REPRESENTATION

Appellant represented by:	Lonnie A. Washington, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty service from February 1956 to 
November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran testified at a hearing at the RO in June 
2003. This matter was previously before the Board and was 
remanded in April 2006 and October 2007.


FINDINGS OF FACT

1. Hypertension was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
hypertension otherwise related to the veteran's active duty 
service, nor may it be presumed to be related to the 
veteran's active duty service.

2. There is no clinical evidence or opinion of record 
indicating the veteran's heart attack is due to his service 
in the military or any service-connected disability.

3. There is no clinical evidence or opinion of record 
indicating the veteran's stroke is due to his service in the 
military or any service-connected disability.




CONCLUSIONS OF LAW

1. Hypertension was not incurred or aggravated during the 
veteran's active duty service, nor may it be presumed to have 
been incurred or aggravated during active duty service. 
38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2. The criteria for entitlement to service connection for 
heart attack, to include as secondary to PTSD or 
hypertension, have not been met. 38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2007).

3. The criteria for entitlement to service connection for 
stroke, to include as secondary to PTSD or hypertension, have 
not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in December 2003, June 2006 and October 2007 
letters, VA provided notice to the veteran regarding what 
information and evidence is needed to substantiate service 
connection claims, both on a direct and secondary service 
connection basis, as well as specifying what information and 
evidence must be submitted by him, what information and 
evidence will be obtained by VA, and the need for him to 
advise VA of or submit any further evidence that pertains to 
his claims. 

VA did not provide timely notice as to the information and 
evidence needed to assign a disability rating or an effective 
date in the event entitlement to service connection was 
established. However, the Board finds that this error is not 
prejudicial because the denial of the service connection 
claims in this appeal renders moot any question as to the 
appropriate disability rating or effective date to be 
assigned.

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
information and evidence necessary to support his claims of 
entitlement to service connection for multiple disabilities. 
It appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder. He has not identified any further outstanding 
evidence (that has not been sought by VA), which could be 
used to support his claim. 

Pursuant to the duty to assist, the veteran was afforded a VA 
medical examination.  See Charles v. Principi, 16 Vet. App. 
370 (2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), 
VA was to provide a medical examination as "necessary to 
make a decision on a claim, where the evidence of record, 
taking into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The record has been fully developed, and given these matters 
of record, the veteran has had a meaningful opportunity to 
participate in the development of the claim. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). Given the correspondence 
provided to the veteran, as well as that information conveyed 
to him and VA examiners in the Board's prior remand, it is 
difficult to discern what additional guidance VA could 
provide the veteran regarding what further evidence he should 
submit to substantiate his service connection claims. Conway 
v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Therefore, 
further action is unnecessary in order to meet VA's statutory 
duty to assist the veteran in the development of that 
application. See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (development that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided). 
Accordingly, the Board will proceed to the merits of the 
appeal.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d). Certain chronic disabilities, 
such as hypertension, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309. Under 38 C.F.R. § 3.310(a), service 
connection may be granted for disability that is proximately 
due to or the result of a service-connected disease or 
injury. The regulation, which was amended in October 2006, 
permits service connection not only for disability caused by 
service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice- 
connected disability by a service-connected disability. See 
38 C.F.R. § 3.310 (2007). See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Hypertension

The veteran contends that his current hypertension started 
during active duty service or within the one-year presumptive 
period following discharge from active duty service. After 
careful review of the record, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's hypertension was manifested during active duty 
service or within the one-year presumptive period following 
discharge from active duty service.

The veteran's service medical records are negative for 
hypertension. The veteran's October 1957 separation 
examination report shows a normal blood pressure reading with 
no clinical finding of hypertension, although there was a 
notation of "systolic murmur (soft CrII) over precordium." 
There is no competent medical evidence showing hypertension 
within the one-year presumptive period following the 
veteran's discharge from active duty service. 

A March 2002 letter from J.A., M.D., states that he treated 
the veteran for a stroke in 1986 and at that time, the 
veteran had hypertension. J.A. stated that the veteran "most 
likely" had high blood pressure for many years prior to the 
veteran being treated by J.A. in 1986. J.A. noted that the 
veteran's blood pressure "could have been" elevated for 
over 20 years (i.e., since before 1966 - or 9 years after the 
veteran's separation from active duty). 

Dr. J.A. also noted that it is not uncommon for a person to 
develop high blood pressure in their 20s and that "there is 
a chance" that the veteran developed hypertension in his 
20s.

However, a March 2007 VA examination report shows that after 
reviewing the veteran's claims file and examining the 
veteran, the examiner stated that he was unable to determine 
if the veteran's hypertension began during service or within 
one year of discharge from active duty service without 
resorting to mere speculation. The examiner stated that there 
was no data to support a diagnosis of hypertension while the 
veteran was on active duty, notwithstanding the veteran 
having deposed that treatment for hypertension began within 
one year of discharge from active duty service. 

Similarly, a November 2007 VA medical report shows that after 
reviewing the veteran's claims file and noting the 
documentation of a systolic murmur on the discharge 
examination report, it was the examiner's opinion that this 
type of murmur was not indicative of any type of cardiac 
disease as it was a common finding upon cardiac examination 
and did not have prognostic or diagnostic significance.

As can be seen, the evidence includes several medical 
opinions addressing the etiology of the veteran's current 
disabilities. The Court has held that the Board must 
determine how much weight is to be attached to each medical 
opinion of record. See Guerrieri v. Brown, 4 Vet. App. 467 
(1993). Greater weight may be placed on one medical 
professional's opinion over another, depending on factors 
such as reasoning employed by the medical professionals and 
whether or not, and the extent to which, they reviewed prior 
clinical records and other evidence. Gabrielson v. Brown, 7 
Vet. App. 36 (1994). In assessing evidence such as medical 
opinions, the failure of the physician to provide a basis for 
his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits. See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998). Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion. See Prejean v. West, 13 Vet. 444, 
448-9 (2000).  

The two medical opinions which weigh against the veteran's 
claim contain statements which concretely state the 
examiner's opinion of the likelihood of a relationship 
between the veteran's current hypertension and his active 
duty service. The one opinion clearly states that the in-
service notation of a systolic murmur is not related to his 
current hypertension and the other opinion states that the 
examiner could not provide an opinion on the likelihood of a 
relationship between the veteran's current hypertension and 
his active duty service without resorting to speculation. 

Additionally, these two medical opinions were based on a 
thorough review of the veteran's claims file. Shipwash v. 
Brown, 8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 
332, 339-340 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder). 
Also, in both cases, the examiner provided a detailed 
rationale for the opinion provided. 

In the March 2007 VA examination report, the examiner noted 
that because there was no objective documentation of 
hypertension during the veteran's active duty service period, 
the examiner could not state if there was a relationship 
between the veteran's current hypertension and his active 
duty service without resorting to speculation. The November 
2007 VA medical examiner did not assess the notation of a 
systolic murmur on the veteran's discharge examination report 
as indicative of heart disease in service because the type of 
systolic murmur noted was a common finding upon cardiac 
examination and did not have prognostic or diagnostic 
significance.

Conversely, although the one medical opinion which weighs in 
favor of the veteran's claim contains a rationale for the 
opinion (the fact that it is not uncommon for people to have 
hypertension in their 20s) and appears to be based on at 
least a partial review of the veteran's service medical 
records (the physician noted the record of a systolic murmur 
on the veteran's separation examination report), the opinion 
states only that the veteran "most likely" had high blood 
pressure for many years prior to the veteran being treated 
1986...and that the veteran's blood pressure "could have 
been" elevated for over 20 years and that "there is a 
chance" that the veteran developed hypertension in his 20s. 

Speculation cannot be the basis of a grant of service 
connection, and this opinion is expressed in terms too 
speculative to have high probative value. 38 C.F.R. § 3.102 
provides that service connection may not be based on a resort 
to speculation or even remote possibility. See Morris v. 
West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant 
was "possibly" suffering from schizophrenia deemed 
speculative); See also Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the veteran may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of the claimed disorder or any such 
relationship). 

The two medical opinions which weigh against the veteran's 
claim have more probative weight that the one opinion which 
weighs in favor of his claim. As such, the Board finds that 
the preponderance of the evidence is against a finding that 
the veteran's hypertension is etiologically related to his 
active duty service or began within the one-year presumptive 
period after the veteran's discharge from active duty 
service.

Heart Attack and Stroke

The veteran contends his heart attack and stroke are either 
directly related to his period of active duty service or are 
caused by his PTSD or hypertension. After thoroughly 
reviewing the record, the Board finds that a preponderance of 
the evidence is against a finding that the veteran's heart 
attack and stroke are etiologically related to his period of 
active duty service or to a service-connected disability.

The veteran's service medical records are devoid of reference 
to any form of cardiac disease or stroke. As noted above, the 
veteran's discharge examination report contains a record of 
"systolic murmur (soft CrII) over precordium." As noted 
previously, the November 2007 VA examiner stated that this 
type of systolic murmur is not indicative of any type of 
cardiac disease as it is a common finding upon cardiac 
examination and has no prognostic or diagnostic significance. 
As such, the Board finds there is no evidence of a heart 
attack or stroke during the veteran's active duty service 
period. 

There is also no evidence of any cardiac disease or stroke 
for many years after service as the earliest evidence of 
medical treatment for any sort of cardiovascular disease or 
stroke is not until 1986; almost 30 years after the veteran's 
discharge from active duty service. Finally, there is also no 
competent medical evidence which relates the veteran's 
current cardiovascular disease and stroke to his active duty 
service period. Service connection for heart attack and 
stroke is not warranted on a direct service connection basis.

As for the veteran's claim that his heart attack and stroke 
are related to his PTSD and hypertension, because the veteran 
is not currently service-connected for either PTSD or 
hypertension, it follows that there can be no consideration 
of secondary service connection for heart attack or stroke 
based on any etiological relationship to PTSD or 
hypertension. See generally 38 C.F.R. § 3.310.


Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.






ORDER

Service connection for hypertension is denied.

Service connection for heart attack, including as secondary 
to post-traumatic stress disorder (PTSD) or hypertension, is 
denied.

Service connection for stroke, including as secondary to PTSD 
or hypertension, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


